Citation Nr: 1111710	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable disability rating for service-connected hyperthyroidism.

2.  Entitlement to service connection for a joint disorder, to include as secondary to herbicide exposure and/or his service connected thyroid disorder.  

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter

ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's increased rating and service connection claims.  

In July 2009, the Board remanded this matter as the Veteran requested to testify before the Board in his July 2009 VA Form 9.  He testified before the undersigned during a travel board hearing in November 2010.  A transcript of the proceeding has been associated with the claims file.  Because the dictates of the July 2009 Board remand have been substantially complied with, the Board may proceed to the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998). 

During the November 2010 travel board hearing, it was unclear whether the Veteran wished to raise the issue of service connection for a heart condition.  As such, the RO should clarify whether this is the Veteran's intention and adjudicate the matter if necessary.  The matter is referred to the agency of original jurisdiction for appropriate action.  

The increased rating claim and claim of service connection for a joint disorder are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a current right knee disability.  


CONCLUSION OF LAW

The Veteran does not have a right knee disability which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's service connection claim, a letter dated in November 2007 satisfied the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  The Board finds that VA's duty to notify has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

With respect to the Veteran's right knee disorder, the Board acknowledges that the Veteran has not had a VA examination specifically for his current claim.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon, 20 Vet. App. at 86; 38 C.F.R. § 3.159(c) (4); see also 38 U.S.C.A. § 5103A (d) (2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-"competent evidence," "evidence . . . indicat[ing]," and "medical evidence").  The Board concludes that an examination is not needed in this case because the Veteran's service treatment records show no complaints or findings related to his knee numbness, and his post-service medical records are absent for evidence of such problems until many years after the Veteran's service separation.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service" that may be associated with [his] symptoms'").  In addition, there is no indication of a causal connection between his post-service diagnoses pertaining to the Veteran's right knee problems and an injury, disease, or event, if any, in service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the claims in this case.  38 C.F.R. § 3.159(c) (4) (i), Duenas, 18 Vet. App. at 519.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c) (4).  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran asserts that he has a right knee disorder, separate and distinct from his diagnosed rheumatoid arthritis, which is related to service, to include as due to his exposure to herbicide while in Vietnam, and/or his service-connected thyroid disorder.  The Board will first look to the Veteran's contentions that his right knee disorder, aside from his diagnosed rheumatoid arthritis, was caused by his herbicide exposure.  Then it will address the issues of direct and secondary service connection.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(2010).  Service records indicate that the Veteran received the Vietnam Service Medical with two bronze service stars as well as the Combat Infantryman Badge through the U.S. Army.  It appears that the Veteran had service in Vietnam and is presumed to have been exposed to an herbicide agent.

The specified diseases for which presumptive service connection is available on the basis of herbicide exposure are: chloracne and other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and certain soft tissue sarcomas.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date of which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that a presumption of service connection is not warranted for several diseases.  See Fed. Reg., 72 FR 32395, 32397 (June 12, 2007).  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Pain alone, without a diagnosed identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As will be discussed below, it is unclear whether the Veteran suffers from a current right knee disorder, separate and distinct from his diagnosed rheumatoid arthritis.  However, even assuming that the Veteran suffers from a current right knee disability, service connection must fail.  

A VA treatment note dated in January 1983 indicates an old diagnosis of patellofemoral joint syndrome and a long standing diagnosis of rheumatoid arthritis, which both affected the Veteran's right knee.  These disabilities are not included in the above-listed presumptive disorders.  As such, the Veteran cannot benefit from the presumption, regardless of whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCart v. West, 12 Vet. App. 164, 167 (1999).  Here, there is no evidence which links any current skin disorder with herbicide exposure in service.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004), citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

During his Board hearing, the Veteran stated that he had experienced numbness from his right knee to about four inches below his right knee for a number of years.  He acknowledged that physicians have never given him a diagnosis regarding this numbness.  He also indicated that despite this fact, he believes that he suffers from a distinct right knee disability which is related to service.  The Board acknowledges the Veteran's lay statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, report a contemporaneous medical diagnosis, or describe symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Again, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303.  However, knee disabilities are not conditions capable of lay diagnosis, much less the type of condition that can be causally related to military service or another disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is competent and credible to report symptoms he has experienced.  However, he is not competent to proffer a diagnosis or provide an opinion as to the etiology of any knee disorder.  

As provided above, it is unclear whether the Veteran' suffers from a current right knee disability separate and distinct from his rheumatoid arthritis.  The Veteran's April 1968 separation examination shows no diagnosed right knee condition and the Veteran did not render any such complaints at that time.  In a January 1983 VA treatment note, the Veteran complained of numbness to his right knee.  He indicated that his right knee frequently gave away and collapsed when he was climbing up stairs.  Examination of the right knee revealed it to be stable with moderate tenderness and crepitation in the right knee.  There was no weakness of extension of the legs or instability of the knee joints.  An orthopedic surgeon felt that the Veteran had patellofemoral joint syndrome and recommended that he start strengthening exercises.  An x-ray of the Veteran's right knee was taken in January 1983, which showed fragmentation of the superior lateral aspect of the right patella compatible with bipartite patella and was of no clinical significance.  There was no evidence of fracture, dislocation, bone erosion or arthritic changes of the knees.  In other words, the report reflected a normal examination of the knees.  

In March 1989, the Veteran was hospitalized for complaints of pain and swelling of the fingers, knees, and ankles.  He was diagnosed with osteoarthritis of the hands, knees, ankles and wrists.  In July 1989, he was again hospitalized with a diagnosis of rheumatoid arthritis and osteoarthritis of his hips.  Hospital reports in August 1989 show treatment for a cyst on both knees.  While hospitalized, the swelling in the Veteran's knees subsided to the point where he could resume a light job.  In January 1990, the Veteran showed complaints of pain and swelling of his right wrist, which was diagnosed as rheumatoid arthritis.  

It is noted that the Veteran continued to be treated for his rheumatoid arthritis through the VA.  However, the VA treatment records are silent for further complaints of specific right knee numbness and do not show continued diagnoses of osteoarthritis, patellofemoral joint syndrome, or anything specific to the Veteran's right knee.  Accordingly, the evidence of record weighs against a finding of service connection for a specific right knee condition.  While the Veteran was diagnosed with patellofemoral joint syndrome in January 1983 and osteoarthritis of multiple joints in March 1989, there is no indication in the recent VA treatment records that the Veteran continues to suffer from these diagnoses.  Instead, the Veteran has continued to be treated for his rheumatoid arthritis.  As such, the medical records do not show a nexus between any specific right knee problems and service.  The Veteran's complaints are also insufficient to establish a right knee disability given his lack of medical expertise.  See Jandreau, 495 F.3d at 1377.  Without any medical evidence of right knee disability in service and currently, direct service connection cannot be granted.  See Degmetich, 104 F.3d at 1332.  Further, the evidence does not provide that the Veteran's service connection thyroid disorder has caused or aggravated the Veteran to develop a specific right knee disorder.  As such, the secondary service connection cannot be granted.  See Allen, 8 Vet. App. 374.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disorder was incurred in or is related to his active duty.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a right knee disability, separate from his rheumatoid arthritis, is denied.  


REMAND

Unfortunately, this matter must be again remanded for further evidentiary development with respect to the Veteran's increased rating for a thyroid disorder and his service connection claim for a joint disorder.  

During his travel board hearing, the Veteran testified that he suffered from an increased rapid heart beat and tremors of his hands. He also indicated that he was scheduled for cardiovascular treatment within a month of his hearing through the VA.  The most recent VA treatment records associated with the claims file are dated from February 1983 to May 2007, which make reference to the Veteran suffering from tachycardia.  However, his December 2007 VA thyroid examination indicates that his heart rhythm was normal.  As such, it is unclear from the medical evidence whether the Veteran's thyroid disorder has increased in severity pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7900.  To the extent that the Veteran asserts that his thyroid disorder has increased in severity since his December 2007 VA examination, he is entitled to a new examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the RO should obtain the Veteran's updated VA treatment records from the VA Medical Centers in Birmingham, Alabama, Montgomery, Alabama, and Tuskegee, Alabama from May 2007 to the present.  

With respect to the Veteran's claim of service connection for a joint disability, to include rheumatoid arthritis, as due to his herbicide exposure and/or his service-connected thyroid disorder, the Veteran should be afforded a VA examination to assess the nature and etiology of such a disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006)(an examination is necessary where there is evidence (i) of a current disability, establishing that an event, (ii) establishing an in-service injury or disease, (iii) indicating that the disability may be associated with the Veteran's service, and there is insufficient medical evidence to decide the claim).  The Veteran has a current diagnosis of rheumatoid arthritis.  While the service treatment records are silent for any complaints of joint pain in service, service treatment records indicate that the Veteran suffered from an autoimmune problem during service, to include a toxic goiter (thyroid).  Additionally, there is evidence that the in-service autoimmune problem of his thyroid may be related to his rheumatoid arthritis.  Specifically, a letter dated in September 2006 indicated that the Veteran had undergone an Agent Orange registry examination.  The examiner provided that the Veteran had a toxic goiter in service, which was considered an autoimmune problem and indicated that within a year after discharge he developed symptoms of rheumatoid arthritis and a subsequent diagnosis of rheumatoid arthritis.  This September 2006 examiner then suggested that the Veteran's toxic goiter may be related to the autoimmune problem with his rheumatoid arthritis.  Because there is insufficient evidence to decide the case, the Board finds that the Veteran should be scheduled for a VA examination to determine the etiology of the Veteran's rheumatoid arthritis.    

Accordingly, the case is REMANDED for the following action:

1. Obtain updated medical records from the VA Medical Centers in Montgomery, Alabama, Birmingham, Alabama, and/or Tuskegee, Alabama from May 2007 to the present.  

2. Then, schedule the Veteran for an examination to determine the extent and severity of his service-connected thyroid disability.  The examiner should also note any functional effects caused by the Veteran's thyroid disability and discuss the impact that this disability has on his employability. The claims folder must be made available to the examiner.  In addition, the examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of the Veteran's thyroid disability.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that fact.

3. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's rheumatoid arthritis.  The claims file should be made available to and reviewed by the examiner.  Such review should be noted by the examiner.  After review of the claims file, and to the best of his ability, the examiner should render a medical opinion as to whether the Veteran's rheumatoid arthritis is at least as likely as not (a 50 percent or greater probability) was caused by or incurred in active service, or caused or aggravated by the Veteran's in-service diagnosis of toxic goiter.  

The examiner should conduct all special studies deemed necessary to render the requested opinions.  A complete rationale for all opinions expressed must be provided.   The opinions should address the particulars of the Veteran's service record, medical history, and the relevant medical science as applicable to this claim.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4.  The RO should then readjudicate the claims.  If these issues remain denied, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


